Mr. Justice NELSON
delivered the. opinion of the court.
This case was pending here when that of Paul v. Virginia was argued and decided; the decision in which, as is admitted by the learned counsel for the plaintiff in error, has already disposed of all the principal questions involved.
Paul, the agent of the insurance companies' in that case, refused to comply with some of the conditions annexed by the law of Virginia to the granting of the license, on the ground: 1, that the corporations he represented were entitled to all the privileges and immunities of citizens of the several States, and that the law imposing discriminating conditions against foreign corporations was void as repugnant to this clause of the Constitution; and 2, that it was void as against the commercial power. Both these grounds of defence were overruled for the reasons assigned in the opinion of the court, which need not be repeated, and the agent held liable to the penalty imposed for a violation of the act. The principle of that case must govern the one before us. The only difference.between the statute of Virginia and that of Illinois is, that- the latter is more onerous to the companies than the former. The difference is in degree, not in principle.
The power of the State to discriminate between her own domestic corporations and those of other States, desirous of transacting business within her jurisdiction, is clearly established in the case we have referred to, as it also had been in the previous case of Augusta v. Earle.* As to the nature or .degree of discrimination, it belongs to the State to determine, subject only to such limitations on her sovereignty as may be found 5n the fundamental law of .the Union. We find no such limitations in this case.
Judgment affirmed.

 13 Peters, 619.